ITEMID: 001-57595
LANGUAGEISOCODE: ENG
RESPONDENT: DEU
BRANCH: CHAMBER
DATE: 1968
DOCNAME: CASE OF WEMHOFF v. GERMANY
IMPORTANCE: 2
CONCLUSION: No violation of Art. 5-3;No violation of Art. 6-1
TEXT: 1. The object of the Commission’s request is to submit the case of Karl-Heinz Wemhoff to the Court so that the Court may decide whether or not the facts reveal any violation by the Federal Republic of Germany of its obligations under Articles 5 (3) and 6 (1) (art. 5-3, art. 6-1) of the Convention.
2. The facts of the case, as they appear from the Commission’s Report, the memorials, documents and evidence submitted to the Court and the oral statements made by the Commission and the Government, are essentially as follows:
3. K. H. Wemhoff, a German national born at Berlin in 1927, is habitually resident there. At the time of his arrest he was a broker by profession.
4. Being under suspicion of being involved in offences of breach of trust, the Applicant was arrested on 9 November 1961. A warrant of arrest (Haftbefehl) issued the next day by the District Court (Amtsgericht) of Berlin-Tiergarten ordered his detention on remand.
The warrant stated that Wemhoff was under grave suspicion of having incited breach of trust (Anstiftung zur Untreue) contrary to Sections 266 and 48 of the German Criminal Code: as a customer of the August-Thyssen Bank in Berlin he was said to have incited certain of the Bank’s officials to misappropriate very large sums of money. It was also stated in the warrant that it was to be feared that, if left at liberty, the Applicant would abscond and attempt to suppress evidence (Section 112 of the German Code of Criminal Procedure), for:
- he was likely to receive a considerable sentence;
- persons implicated in the offences but not yet known to the authorities might receive warning; and
- there was a danger that the Applicant would destroy those business documents that it had not yet been possible to seize.
During the investigation the warrant was superseded successively by two detention orders dated 28 December 1961 and 8 January 1962, both issued by the District Court. These stated that Wemhoff was under grave suspicion of continuing acts of fraud (fortgesetzter Betrug) contrary to Section 263 of the Criminal Code, of prolonged abetment to fraud (fortgesetzte Beihilfe zum Betrug) contrary to Sections 263 and 49 of the Code and of prolonged abetment to breach of trust (fortgesetzte Beihilfe zur Untreue) contrary to Sections 266 and 49 of the Code.
5. In the course of 1961 and 1962 the Applicant asked at several times to be released but all his requests were rejected by the Berlin courts which referred to the reasons given in the warrants of arrest mentioned above. In particular, in May 1962, he made an unspecified offer of bail, which was rejected by the Court of Appeal (Kammergericht) on 25 June 1962, on the grounds of a danger of suppression of evidence (Verdunkelungsgefahr) and moreover because bail could not dispel or diminish the danger of flight in the present case. On 8 August 1962, he offered bail of 200,000 DM, but he withdrew the offer two days later.
6. On the occasion of an ex-officio examination of the lawfulness of the detention by the District Court, Wemhoff’s lawyer asked on 20 March 1963 for conditional release of the Applicant, offering in particular the deposit of identity papers. On the same day, however, the court ordered the further detention of the Applicant on the grounds given in the warrant of arrest.
The Applicant contested this decision on 16 April 1963, when he invoked the provisions of the Convention for the first time. Asking for release on any condition which might be thought to be necessary, he held in particular that there was neither a danger of suppression of evidence nor a danger of flight, for he had done all he could do to clear up the transactions involved. He added that all his roots were in West Berlin where he lived with his wife and child and where his family had for one hundred and twenty years owned a jeweller’s shop, and which his father intended to convey to him very soon. He further stressed that he had brought civil actions against his debtors and therefore had to appear as plaintiff before several District Courts at least five times a week. On the other hand, he pointed out that it was not possible for him to flee from West Berlin: by reason of his numerous previous journeys he was so well known at the Berlin airport that he could not take an aeroplane there; having been detained for several years in the Soviet Occupied Zone he could enter neither this territory nor East Berlin. Finally the fact that he stayed at Berlin after the discovery of his transactions by the Thyssen Bank on 27 October 1961 showed clearly that he never had any intention of fleeing.
This appeal was rejected by the Regional Court (Landgericht) of Berlin on 3 May 1963, on the following grounds:
- the Applicant was under suspicion of having committed the alleged offences;
- the facts had not been fully investigated and were particularly involved;
- he appeared to have played a particularly significant part in all the transactions under consideration so that he was likely to receive a particularly severe sentence and might therefore be suspected of intending to flee;
- he had important connections abroad and it was impossible, at the present stage of the preliminary investigation, to deny the possibility that he had assets there;
- the threat of his financial collapse increased the danger of flight which was not diminished by the existence of his family links in Berlin;
- while it was doubtful whether the danger of suppression of evidence was sufficient to justify continued detention, certain reasons still suggested that there was still such danger.
In a second appeal (weitere Beschwerde) of 16 May 1963, the Applicant specified that he had been sentenced in 1953 by a tribunal in East Germany to ten years penal servitude and had been released in November 1957. Adding that he had declared his opposition to communism on many occasions, the Applicant declared that it was also impossible for him to flee by passing through the Soviet Occupied Zone by train or by road.
From the judgment of the Regional Court of 7 April 1965 (paragraph 12, infra), it appears that the conviction mentioned by the Applicant had been in respect of the illegal transport of goods belonging to refugees and of timber to West Berlin; this conviction was dated 7 March 1953.
The Appeal of 16 May 1963 was rejected by the Court of Appeal on 5 August 1963. While admitting that at this stage there might be some doubt as to whether there was still a danger of suppression of evidence, the Court, taking up the grounds of the decision against which the appeal was lodged, pointed out that there was still a danger that the Applicant would abscond; and that his continued detention did not conflict with the requirements of Article 5 (3) (art. 5-3) of the Convention. The Court added that it was to be feared that Wemhoff would refuse to comply with the summons to appear before the judicial authorities on account of his character on which a medical expert had given an unfavourable opinion, which had been confirmed by his conduct while in detention pending trial.
7. Several applications for conditional release filed by the Applicant in 1963 and 1964 were also rejected by the Berlin courts on grounds similar to those stated by the Court of Appeal on 5 August 1963. In particular, this court found, in a decision of 22 June 1964, that the risk that the Applicant would abscond was even greater than in August 1963. As a matter of fact, he was likely to receive an appreciably higher sentence than had formerly been thought, as in the meantime the Public Prosecution had extended the accusation against the Applicant to certain offences under the Bankruptcy Code some of which he was said to have committed while in detention. On the other hand, the court considered that it was not yet possible to forecast whether the Applicant, in the event of a conviction, would be conditionally released in accordance with Section 26 of the Criminal Code after serving two-thirds of his detention and whether, in the event of such conviction, the time he had spent in detention pending trial would be counted as part of the sentence.
Between 13 November 1961 and 3 November 1964 the Applicant submitted 41 petitions concerning the conditions of his detention on remand, 16 of which were accepted by the responsible authorities while the other 25 were refused.
During his detention, he was subjected to disciplinary punishment five times.
8. The investigation concerned 13 persons. It was conducted by a member of the Berlin Public Prosecutor’s Office and lasted from 9 November 1961 to 24 February 1964 without any important interruptions. In particular, Wemhoff was interrogated on about 40 occasions.
One of the subjects of the investigation was extremely complex cheque manipulations of which the defendants were suspected (paragraph 57 of the Commission’s Report). It involved the examination of 169 accounts at 13 banks in Berlin, 35 banks in West Germany and 8 banks in Switzerland; the transactions checked totalled 776 million DM. In the case of the Applicant alone, transactions amounting to 284.2 million DM were involved between 1 August 1960 and 27 October 1961, affecting 53 accounts at 26 banks.
Several dozen witnesses were questioned, both in the Federal Republic and abroad. In addition some 15 expert opinions were obtained from a number of auditing firms and accountants and from a retired President of the Deutsche Bundesbank. The number of workdays amounted to 6,000. The reports of the financial experts alone comprised 1,500 pages.
By the time the charge was preferred the court’s records comprised 45 volumes containing some 10,000 pages.
9. On 23 April 1964, the investigation having been completed, the indictment - a document of 855 pages - was filed with the Regional Court of Berlin; it was notified to the Applicant on 2 May 1964. It shows that the Applicant was accused of:
- two cases of prolonged incitement to breach of trust;
- prolonged fraud in one of these two cases;
- one case of prolonged abetment to breach of trust; and
- seven offences under Sections 239 (1) (i) and 241 of the Bankruptcy Act (Konkursordnung).
The cases of incitement to breach of trust, fraud and abetment to breach of trust were considered particularly grave ones within the meaning of Sections 266 (2) and 263 (4) of the German Criminal Code.
10. On the basis of the indictment, the Regional Criminal Court, on 7 July 1964, replaced the existing detention order by a new one which stated that Wemhoff was under grave suspicion of having committed the same acts of incitement to breach of trust and complicity in breach of trust as well as fraud and two of the seven offences against the Bankruptcy Act mentioned above.
In connection with the last-named offences the detention order stated that there were grounds for thinking that in the autumn of 1961 Wemhoff had withdrawn 100,000 DM from an account in his wife’s name at the Banque Commerciale SA, Geneva, and secreted this amount somewhere. It added that the same was true, at least in part, of a sum of 140,000 DM paid in by Wemhoff in the spring of 1962 to an account kept by his agent with the "Papenberg-Bank", Berlin.
According to the detention order, there was still a danger that the applicant would abscond, because of the likely sentence.
11. By an order (Eröffnungsbeschluss) of the Regional Court dated 17 July 1964, the Applicant and eight other accused were committed to the trial court; the order severed the proceedings against a further four accused persons from the main proceedings.
The Regional Court found there was reason to think that Wemhoff had committed the offences described in the detention order of 7 July 1964.
Proceedings on five of the seven acts of bankruptcy of which the applicant was suspected were severed from the main proceedings; they were later discontinued (Einstellung) under Section 154 of the German Code of Criminal Procedure.
12. The Applicant’s trial opened on 9 November 1964. In the course of it he lodged 117 applications for the hearing of witnesses, covering 230 points. He challenged three judges and four financial experts on the grounds of partiality. The Regional Court heard 97 witnesses, three medical experts and four financial experts. The minutes of the hearing totalled nearly 1,000 pages, apart from the appendices, which comprised about 600 pages.
On 15 February 1965, the Regional Court, acting under Section 154 of the German Code of Criminal Procedure, discontinued (eingestellt) the proceedings in those cases of fraud with which the Applicant was charged that occurred before the beginning of June 1961. On 22 February 1965, it severed from the principal proceedings the two offences under Section 239 (1) (i) of the Bankruptcy Act for which the Applicant was still being prosecuted. Some months later the proceedings relating to these were also discontinued (Section 154 of the Code of Criminal Procedure).
On 7 April 1965, the Regional Court found Wemhoff guilty of a particularly serious case of prolonged abetment to breach of trust (fortgesetzte Beihilfe zur Untreue, Sections 266 and 49 of the Criminal Code) and sentenced him to six years and six months penal servitude (Zuchthaus) and a fine of 500 DM, the period of detention on remand being counted as part of the sentence. The court ordered that the Applicant should be kept in detention on remand for the reasons stated in the detention order of 7 July 1964.
Judgment was passed on the Applicant at the same time as on six other accused. The judgment comprised 292 pages.
13. After conviction, Wemhoff again applied for provisional release in April 1965, but the Regional Court rejected his application on 30 April 1965. His appeal against this decision was rejected by the Court of Appeal on 17 May 1965. That court found that it was very probable that he had secreted large sums of money and that he was greatly in debt and insolvent, so that there was a danger that he would yield to the temptation to evade prosecution.
14. On 16 August 1965, the Applicant requested provisional release against security of 50,000 DM (20,000 DM in cash and 30,000 DM in the form of a bank guarantee to be put up by his father). After discussing the matter at the Public Prosecutor’s Office, Wemhoff amended his request two days later, offering security of 100,000 DM. This offer was accepted by the Regional Court on 19 August 1965. The Applicant, however, did not deposit this security but on 30 August 1965, offered a bank guarantee of 25,000 or 50,000 DM which was to be provided by his father. The Regional Court rejected this offer on 6 September 1965. The Applicant contested this decision and offered security of 25,000 DM, but the Court of Appeal dismissed his appeal on 29 October 1965 on the ground that a security of this sum was not sufficient to dispel the danger of flight which was still present.
On 19 October 1965, while these proceedings were still in progress, Wemhoff again asked the Regional Court to order his release if necessary against security of 10,000 DM. The court rejected the application on 1 December 1965. It found that the temptation for Wemhoff to abscond was still very great, for:
- the sentence remaining to be served was considerable;
- the Applicant was insolvent and deeply in debt, which he would probably never be able to settle; and
- the suspicion that he had secreted away 200,000 DM, as stated in the detention order of 7 July 1964, had grown stronger during the trial.
15. On 17 December 1965 the Federal Court (Bundesgerichtshof) rejected an appeal (Revision) filed by the Applicant in July 1965 against his conviction by the Regional Court. The time he had spent in detention since the judgment of 7 April, in so far as it exceeded three months, was to be counted as part of the sentence.
16. On 8 November 1966, after serving two-thirds of his sentence, Wemhoff was conditionally released (in accordance with Section 26 of the Criminal Code) under an Order of the Regional Court dated 20 October 1966.
17. In his original Application lodged with the Commission on 9 January 1964, the Applicant alleged that the length of his detention on remand violated his right under Article 5 (3) (art. 5-3) of the Convention to be brought to trial within a reasonable time or released pending trial. He complained of the fact that the decisions of the District Court dated 20 March 1963, of the Regional Court dated 3 May 1963 and of the Court of Appeal dated 5 August 1963 had not put an end to the detention. He claimed compensation for the damage suffered and reserved the right to specify later the exact amount of his claim.
On 2 July 1964 the Commission declared the Application admissible in respect of Article 5 (3) (art. 5-3), and also, ex officio, with reference to Article 6 (1) (art. 6-1).
Subsequent to his Application, Wemhoff made three other complaints. On 28 September 1964 the Commission declared one of them inadmissible as being manifestly ill-founded; the other two were not upheld by the Applicant.
18. Following the decision declaring admissible the original Application, a Sub-Commission ascertained the facts and unsuccessfully sought a friendly settlement (Articles 28 and 29 of the Convention) (art. 28, art. 29).
19. Before the Commission and the Sub-Commission, the Applicant maintained that the purpose of Article 5 (3) (art. 5-3) was to avoid an excessively long deprivation of liberty because of the extent and length of the investigation. He stated that detention on remand was a "special sacrifice" imposed upon persons, whether guilty or not, for the maintenance of an effective administration of justice. As, according to the Applicant, this involves a derogation from the principle of the presumption of innocence enshrined in Article 6 (2) (art. 6-2), the State has not the right to continue such detention until the social position, the livelihood, the health, the professional and family life of the individual concerned were destroyed, consequences which his detention had brought about. Pointing out that a remand prisoner’s uncertainty as to his fate is a mental strain that becomes heavier with the passage of time, the Applicant also mentioned Article 3 (art. 3) of the Convention.
Wemhoff also submitted that it would have been possible to deal with his case more speedily, in particular, by dividing it, by employing several public prosecutors and by accelerating the work of the experts. He added that he himself had not caused any substantial delay in the proceedings but, on the contrary, assisted the Public Prosecutor’s Office in unravelling the transactions in issue.
Furthermore, the Applicant submitted that neither the length of his anticipated sentence nor his civil liability for the loss suffered by the Thyssen Bank constituted sufficient grounds for suspecting him of intending to escape. His offers of bail and the fact that after the discovery of the Thyssen affair on 17 October 1961, he remained with his family in Berlin until his arrest on 9 November proved that he had no intention of resorting to flight.
Lastly Wemhoff claimed that he was a victim of a violation of Article 5 (3) (art. 5-3) notwithstanding the final result of his trial, since, in his opinion, the decision whether or not the length of detention pending trial is reasonable cannot depend upon any subsequent occurrence. The Applicant added that, if the conditions of detention on remand are less harsh than those of penal servitude, the uncertainty of the remand prisoner as to his future constitutes a special burden which does not exist in the case of a convicted prisoner.
20. After the failure of the attempt to arrange a friendly settlement made by the Sub-Commission, the plenary Commission drew up a Report as required under Article 31 (art. 31) of the Convention. The Report was adopted on 1 April 1966 and transmitted to the Committee of Ministers of the Council of Europe on 17 August 1966. The Commission expressed therein the following opinion, which it later confirmed before the Court:
(a) by seven votes to three, that the Applicant had not been brought to trial "within a reasonable time" or released pending trial, and that, consequently, Article 5 (3) (art. 5-3) of the Convention had been violated in the present case;
(b) by nine votes to one, that that conclusion could not be affected by the fact that the judgment of 7 April 1965 required the period of detention on remand to be counted as part of the sentence;
(c) unanimously, that the Applicant’s continued detention on remand, ordered by the competent courts on the grounds of danger of flight and suppression of evidence, was a "lawful detention" within the meaning of Article 5 (1) (c) (art. 5-1-c);
(d) unanimously, that it could not consider the Applicant’s claim for compensation under Article 5 (5) (art. 5-5), before:
(i) the competent organ, namely, the Court or the Committee of Ministers, had given a decision on the question whether Article 5 (3) (art. 5-3) had been violated; and
(ii) the Applicant had had an opportunity, with respect to his claim for compensation, to exhaust, in accordance with Article 26 (art. 26) of the Convention, the domestic remedies available to him under German law;
(e) unanimously, that even if the period from 9 November 1961 to 17 December 1965 was considered, Article 6 (1) (art. 6-1) had not been violated in the criminal proceedings against the Applicant.
In brief, of the ten members of the Commission who were present when the Report was adopted, three found no breach by the Federal Republic of Germany of its obligations under the Convention while the majority considered that there had been a breach on one count, but none on the others. The Report sets out four individual opinions – one concurring, and the other three dissenting.
Arguments of the Commission and the Government
1. In the Commission’s view Article 5 (3) (art. 5-3) of the Convention lays down the right of a person detained in accordance with Article 5 (1) (c) (art. 5-1-c) either to be released pending trial or to be brought to trial within a reasonable time. If the person is being held in detention on remand it must not exceed a reasonable period. The most important problem, therefore, is to determine the exact meaning of the words "reasonable time". The Commission finds this expression vague and lacking in precision, with the result that it is not possible to determine abstractly its exact meaning, which can be evaluated solely in the light of the particular circumstances of each case.
2. In order to facilitate such evaluation the Commission believes that it is in general necessary to examine an individual case according to the seven following "criteria" or "elements":
(i) The actual length of detention.
In this respect, the Commission does not indicate in its Report when it considers the "reasonable time" mentioned in Article 5 (3) (art. 5-3) to begin and to end in abstracto. During the oral proceedings before the Court, however, the Principal Delegate of the Commission stated the problems which the Commission thinks arise in this matter. Whereas the English version ("entitled to trial within a reasonable time or to be released pending trial") would permit the interpretation that the period referred to ends with the opening of the case before the trial court, the French version ("être jugée dans un délai raisonnable, ou libérée pendant la procédure") would cover a longer period, ending at the date on which judgment is pronounced. The Commission has not stated any definite opinion on this question, but at the hearing its Principal Delegate expressed a clear preference in favour of the interpretation based on the French text, the meaning of which is, unlike the English version, clear and unequivocal and also more favourable to the individual. In particular, the delegate of the Commission rejected the argument of the German Government that the English version should be accepted for the simple reason that it limits the sovereignty of States to a lesser degree.
The Commission emphasised the importance which it attaches to the Court’s settling this question of interpretation.
(ii) The length of detention on remand in relation to the nature of the offence, the penalty prescribed and to be expected in the case of conviction and any legal provisions making allowance for such a period of detention in the execution of the penalty which may be imposed. On this point the Commission remarked that the length of detention on remand may vary according to the nature of the offence concerned and the penalty prescribed and to be expected. However, in determining the relation between the penalty and the length of detention, it is necessary to take into account the presumption of innocence as guaranteed by Article 6 (2) (art. 6-2) of the Convention. If the length of detention should approach too closely the length of the sentence to be expected in case of conviction, the principle of presumption of innocence would not be fully observed;
(iii) material, moral or other effects on the detained person.
(iv) the conduct of the accused:
(a) Did he contribute to the delay or expedition of the investigation or trial?
(b) Was the procedure delayed as a result of applications for release pending trial, appeals or other remedies resorted to by him?
(c) Did he request release on bail or offer other guarantees to appear for trial?
(v) difficulties in the investigation of the case (its complexity in respect of facts or number of witnesses or co-accused, need to obtain evidence abroad, etc.).
(vi) the manner in which the investigation was conducted:
(a) the system of investigation applicable;
(b) the conduct by the authorities of the investigation (the diligence shown by them in dealing with the case and the manner in which they organised the investigation).
(vii) the conduct of the judicial authorities concerned:
(a) in dealing with the applications for release pending trial;
(b) in completing the trial.
3. The Commission argues that a rational scheme of this kind makes possible in each case a "coherent interpretation without any appearance of arbitrariness". The Commission remarks, however, that the conclusion in any particular case will be the outcome of an overall evaluation of all the elements. Even if examination of some of the criteria leads to the conclusion that the length of detention is reasonable, the application of other criteria may lead to a contrary conclusion. The final and determining conclusion will therefore depend on the relative weight and importance of the criteria, but this in no way precludes one single criterion from having decisive importance in some cases.
The Commission adds that it has endeavoured to cover, through the aforementioned criteria, all the situations of fact which it is usually possible to find in cases of detention on remand, but that the list should not be considered exhaustive, there being exceptional situations, other than those submitted to the Court for decision in the case in question, which might justify the examination of other criteria.
4. In this case the Commission ascertained the facts in the light of the said criteria and proceeded to their legal evaluation by the same method of interpretation.
Certain of the facts established by the Commission seemed to it important in the light of several criteria. There will be found below a summary of the Commission’s opinion on these various points.
5. With regard to application of the first criterion, that is to say the length of Wemhoff’s detention on remand, the Commission takes into account the period from 9 November 1961 (the date of his arrest) to 9 November 1964 (the date of the opening of the trial before the Regional Court). According to the Commission the actual length of this detention (three years) seems to warrant the conclusion that it exceeded a "reasonable" period.
6. As regards the second criterion mentioned above, the Commission is of the opinion that its application in the present case seems to justify the same conclusion. It remarks that here it has taken into consideration both the possibility of the Applicant’s provisional release under Section 26 of the Criminal Code, and the fact that the length of detention has been counted as part of the sentence imposed. The Commission accepts that this last measure constitutes an element comparable to an "extenuating circumstance", but states that it in no way changes the distinctive nature of detention on remand which, not being in accordance with Article 5 (3) (art. 5-3), remains a violation of the Convention, even if in the execution of the sentence finally imposed, account has been taken of the period of detention.
7. Application of the third criterion, in the opinion of the Commission, likewise leads to the conclusion that the length of detention was excessive, in view of the prejudicial effects of the detention on the Applicant’s family life; his long detention is said to have destroyed his marriage and injured his close relations with his parents.
8. The Commission does not think, as regards the fourth criterion, that the Applicant’s conduct contributed substantially to the length of his detention.
9. In evaluating the fifth criterion the Commission considers that the case in question was of very great complexity, not only on account of the nature and number of the financial transactions involved but also because of the number of accused and witnesses who had to be heard and the ramifications of the case both in Germany and abroad. According to the Commission these circumstances support and conclusion that the length of detention was reasonable.
10. The examination of the sixth and seventh criteria does not, in the opinion of the Commission, lead to the conclusion that the criminal proceedings against the Applicant were substantially prolonged through any fault of the authorities.
11. In the light of the overall evaluation of these various criteria, Commission attaches particular importance to the actual length of detention and concludes that the Applicant was not brought to trial within a "reasonable" time or released pending trial, and that consequently he has been a victim of a violation of Article 5 (3) (art. 5-3).
12. It should be added that in the Commission’s view the continued detention on remand of the Applicant, ordered by the competent courts because of the danger of flight and suppression of evidence, was lawful within the meaning of Article 5 (1) (c) (art. 5-1-c).
13. The Commission maintains that Article 6 (1) (art. 6-1) poses questions of interpretation similar to those raised by Article 5 (3) (art. 5-3), in particular as regards the "time" mentioned in Article 6 (1) (art. 6-1). However, in the opinion of the Commission, the question whether the time was "reasonable" for the purposes of Article 5 (3) (art. 5-3) or of Article 6 (1) (art. 6-1) must be judged differently in the two cases; the former, being intended to safeguard the physical freedom of the individual, requires stricter application than the latter, the object of which is to protect the individual against abnormally long judicial proceedings, irrespective of the question of the actual detention. In the present case, the criminal procedure related to extremely complex facts; it was not unduly prolonged by the German judicial authorities. Therefore, the Commission arrives at the conclusion that even if the period concerned were considered to run from 9 November 1961 until 17 December 1965, Article 6 (1) (art. 6-1) has not been violated in the criminal proceedings against the Applicant.
14. At the hearing of 9 January 1968, the Commission made the the following submissions:
"May it please the Court to decide:
(1) whether or not Article 5 (3) (art. 5-3) of the Convention has been violated by the detention of Wemhoff from 9 November 1961 to 9 November 1964 or any later date;
(2) whether or not Article 6 (1) (art. 6-1) of the Convention has been violated by the duration of the criminal proceedings against Wemhoff between his arrest on 9 November 1961 or any later date and the judgment of the Regional Court of Berlin on 7 April 1965 or any other date."
15. The German Government, for its part, remarks that it shares the Commission’s opinion as to the absence of any violation of Article 6 (1) (art. 6-1) of the Convention.
16. With regard to the interpretation of Article 5 (3) (art. 5-3) of the Convention and its application to the present case, the Government believes that the period to be considered is that which the Commission takes into account in its Report, from arrest (9 November 1961) to the opening of the case before the trial court, the Regional Court of Berlin (9 November 1964).
According to the Government it is essential, at least in the present case, not to rely on the French text ("le droit d’être jugée dans un délai raisonnable ou libérée pendant la procédure"), which could signify a longer period (up to the date of the judgment) than one terminating on the date of the opening of the trial, as suggested by the English version ("entitled to trial within a reasonable time or to release pending trial"). It could therefore lead to a further limitation of the sovereignty of the Contracting States. Moreover, application of Article 5 (3) (art. 5-3) in the French version would allow the accused to prolong the protection accorded by that provision by making excessive use of procedural devices. The result would be an undue prolongation of proceedings, with the danger that by the time release was possible, the period would no longer be "reasonable".
17. In general terms the Government expresses considerable reservations as to the method adopted by the Commission - that of laying down seven "criteria" - while admitting that the answer depends In its opinion, the Commission was not objective, on its strict allocation of the facts to the same criteria, as indeed some of the facts mentioned in relation to one of the criteria would be equally relevant to others.
18. The Government also sets against the Commission’s reasoning the following considerations which, in its opinion, demonstrate the absence of any violation of Article 5 (3) (art. 5-3) in the case of the Applicant.
19. To the first criterion advanced by the Commission, namely, the actual length of detention, the Government raises objections of principle. In its opinion, the adjective "reasonable", qualifying the noun "time", introduces a relative element; the absolute factor which the actual length of detention represents cannot therefore serve as a criterion for determining whether such a length of time is "reasonable". Furthermore, the Government remarks that, in the Commission’s view, the Applicant’s detention was "lawful" for the whole of its length within the meaning of Article 5 (1) (c) (art. 5-1-c) of the Convention; it adds that the Commission, in evaluating the fifth criterion, admits that the complexity of the investigation tends to justify the length of detention. The Government therefore does not see how it is possible to consider as "unreasonable" the length of the detention on remand in toto. Moreover, the Commission has not indicated at what moment the detention ceased, in its opinion, to be "reasonable".
20. Neither does the Government share the evaluation of the Commission with respect to the second criterion. It emphasises that the opinion of the Commission is based primarily on the possibility, provided in Section 26 of the Criminal Code, of the conditional release of a detained person. However, according to the Government, that Section, whose application depends on the Court’s discretion, can operate only when the sentence has become final and, more precisely, from the moment when the convicted person has already served two-thirds of his sentence; it cannot therefore justify the conclusion that the length of detention on remand has been "unreasonable". Moreover, the German judicial authorities granted the Applicant conditional freedom when he had served two-thirds of his sentence. This decision, which dates from 20 October 1966, was able to be taken so early because the length of detention on remand had been counted as part of the sentence.
With regard to the Commission’s argument that detention on remand represents a distinct situation even where it has been counted in part or in whole against the sentence, the Government stresses the advantages - which are not disputed - of such detention compared with a sentence of imprisonment. It is inferred from this that the length of the detention operated in favour of the Applicant: had it been shorter, Wemhoff would have had to spend longer in penal servitude, which would have made the conditions of his detention appreciably worse.
21. In evaluating the third criterion, the Commission has omitted, in the Government’s view, to verify the existence of a causal relation between Wemhoff’s detention and the deterioration of his family life. The Government maintains that if Wemhoff had been convicted earlier and thus subjected to a longer period of imprisonment, the effects would have been equally prejudicial - indeed, even graver - for his financial and family position than would those of detention on remand. It is deduced from this that the evaluation of the third criterion by the Commission is not convincing.
22. In the opinion of the Government, the statements of fact arrived at by the Commission in the light of the fourth criterion contain certain lacunae. Certainly, it may be acknowledged that the numerous requests, appeals and other approaches, set out in detail in Appendices VIII and IX of the Commission’s Report, do not allow it to be affirmed that Wemhoff generally intended to slow down the course of the proceedings. According to the Government, there can, however, be no doubt that the examination of the case was thereby prolonged. On this point, the Government likewise remarks that the Regional Court of Berlin decided on 19 August 1965, i.e. after conviction, to suspend the detention order subject to the deposit of bail of 100,000 DM. The Court had, in the light of the documents in its possession, discovered that the Applicant had deposited the sum of 100,000 DM in an account opened in the name of his wife in a Swiss bank, and that he had withdrawn this sum when his offences came to light. In the course of the proceedings, the Applicant had given highly contradictory explanations of this transaction; the judicial authorities have not been in a position to discover what Wemhoff had done with the sum of money in question. Whatever the position may be, the Applicant did not take up the offer of bail of the Court.
According to the Government, it should be concluded that the application of the fourth criterion does not authorise the Commission to consider as unreasonable the length of detention on remand.
23. As regards the application of the fifth, sixth and seventh criteria, the Government states that it shares the opinion expressed by the Commission.
24. In dealing with a criminal case as enormous and as complex, both as to the facts and to the law, as is the Wemhoff case, the Government considers that the Commission’s method of evaluation does not allow objective determination of whether the length of detention on remand was reasonable or not within the meaning of Article 5 (3) (art. 5-3) of the Convention or of where in time the line should be drawn between what is "reasonable" and what is "unreasonable".
In particular, the Government expresses its regret that in following the system of "criteria" the Commission has lost sight of the reasons which, in the view of the judicial authorities, made continued detention necessary. The danger that the Applicant would abscond is said to have been a real one throughout his detention, by reason not only of the gravity of the likely sentence and its effect on his civil responsibility but also of his financial malpractices and particularly the unexplained withdrawal of 100,000 DM from an account in his wife’s name with a Swiss bank.
25. At the hearing of 9 January 1968, the Government made the following submission:
"We ask this Court to find:
that the decisions and measures taken by German authorities and courts in the Wemhoff case are compatible with the commitments entered into by the Federal Republic under Articles 5 (3) and 6 (1) (art. 5-3, art. 6-1) of the Convention".
NON_VIOLATED_ARTICLES: 5
6
NON_VIOLATED_PARAGRAPHS: 5-3
6-1
